Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022 has been entered.
 
Response to Applicants’ Arguments 
Applicants are arguing Figure 4 shown directly below, arguing that the results are unexpected and demonstrate synergy.  The Description for Figure 4 states the following:

    PNG
    media_image1.png
    199
    615
    media_image1.png
    Greyscale

  


    PNG
    media_image2.png
    385
    604
    media_image2.png
    Greyscale


Examiner does not believe the combination of chitinase with Pediococcus is unexpected or synergistic.  Wittenberg teaches that Pediococcus can be used to treat fungi, and Mueller teaches that chitinase can be used in order to treat fungi as well.  It would make sense to combine both since they are known treatments for unwanted fungi.  Furthermore, it would be expected that adding both would have an additive effect that would be able to significantly deplete fungi present.  
	Applicant is arguing that the amount of reduction is significantly more than what should be expected.  Examiner does not find this persuasive because it would be expected that significantly more fungi could be treated by adding two treatments instead of one.  Adding the two components did not change each components structurally and/or functionally. 
	Limitations that specify the amounts of chitinase activity, the concentration of microbes, temperature, etc have not at this time found to be novel since there does not appear to be criticality associated with such ranges.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,5-6,8,17 are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberg (Nutritive value of high moisture alfalfa hay preserved with Pediococcus Pentosaceus) Can J. Anim Sci in view of Muller US 20050050595), Borreani et al. “The Effect of a Baler Chopping System on Fermentation and Losses of Wrapped Big Bales of Alfalfa” Agronomy (2006), Patel et al. “Purification and Characterization of Extracellular Dextransucrase from Pediococcus pentosaceus Isolated from the Soil of North East India” Food Technol. Biotechnol 49 (3) 297-303 (2011)

	Wittenberg teaches an agricultural antifungal treatment for hay that includes Pediococcus  (Abstract). Figure 1 shows heat reduction with addition of Pediococcus pentosaceus.  Wittenberg teaches the required amount of viable cells (4.8x105 cfu/g of dry matter) in the abstract.  Wittenberg does not specifically teach the utilization of chitinase in such a composition wherein the temperature is approximately 25C and the pH is 6 and an assay is present.  However, the inclusion of such limitations would have been obvious based on the teachings of Mueller.  Muller teaches that organisms responsible for producing chitinase can be included in an antifungal composition in order to provide fungal resistance (Abstract, Paragraph 154).   An artisan would have been motivated to have used the chitinase taught in Mueller with the antifungal composition taught in Wittenberg due to its high antifungal activity.  
It would have been obvious to have combined a Pediococcus composition with a chitinase composition in order to better effectively treat/eliminate fungal growth in hay.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960).  It would have been expected that a person of ordinary skill would have optimized the amount of the Pediococcus and the chitinase in order to determine which amounts helped reduce the greatest amount of fungal growth.   as in instant Claims1 and 8. 


Mueller further teaches that such antifungal activity can be tested in an assay(Paragraph 45).  The length of time of such an assay could be adjusted as needed based on how long it was needed to determine antifungal properties.  Mueller teaches chitinases that also have strong antifungal activity (Paragraphs 28, 39-40, and 75) like applicants’ claimed invention.  Therefore, the chitinase of Mueller can fall within the range of applicants’ activity range and also be capable of liberating at least about 1.0 mg of N-acetyl-D-glucosamine from chitin (g) per hour at pH 6 as in instant Claim 1.
	The Mueller reference does not teach the appropriate pH to carry out such assays or reactions.  However, at the time of applicants’ invention, the pH of bales could be within the range of 5.5 to 6.5 (Page 5, Borreani ) as in instant Claim 1
	The Wittenberg reference does not teach culturing the strain at a temperature of 25°C.  However, culturing the strain at such a temperature would have been obvious based on the teachings of Patel.  Patel teaches that Pediococcus pentosaceus can be cultured at temperatures of 25C (Page 298, Culturing of Pediococcus pentosaceus).

MPEP § 2144.05 (II) states the following:  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
	A review of the specification fails to provide evidence that the clamed concentrations are critical.  Absent such evidence it would have been obvious for an artisan of ordinary skill at the time of invention to try a finite number of possible enzyme activity levels and temperature.  An artisan would have a reasonable expectation of success in optimizing concentrations because determining such concentrations were long established as demonstrated by Wittenberg and Mueller.  These references render the instantly claimed concentrations and temperatures above.  
	Wittenberg teaches the use of Pediococcus pentosaceus to prevent unwanted fungal growth (Abstract) as in instant Claim 5.
	Wittenberg teaches the use of Pedioccocus pentosaceus.  Wittenberg does not specify that the stain has the accession number BTC328, NCIMB 12674, BTC401, and/or NCIMB 12675.  However, the strain mentioned in Wittenberg seems to be exactly the same or a similar variant of the strains mentioned in instant claim 6 because the claimed strains and the strain in Wittenberg are able to preserve hay from unwanted fungal growth and have a heat/temperature reducing effect. 
	Wittenberg teaches that the composition containing Pedioccous pentosaceus can be used to preserve high moisture hay (Abstract).  Thus, it would have been obvious to have combined the Pediococcus pentosaceus with a high moisture hay in order to protect the hay.  Furthermore, it would have been obvious to have added the chitinase enzyme in order to further break down unwanted fungal cells as in instant Claim 17.  
	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.  

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberg (Nutritive value of high moisture alfalfa hay preserved with Pediococcus Pentosaceus) in view of Muller US 20050050595), Borreani et al. “The Effect of a Baler Chopping System on Fermentation and Losses of Wrapped Big Bales of Alfalfa” Agronomy (2006), Patel et al. “Purification and Characterization of Extracellular Dextransucrase from Pediococcus pentosaceus Isolated from the Soil of North East India” Food Technol. Biotechnol 49 (3) 297-303 (2011) and Babij “Post-Harvest Resistance to Fungal attack in Alfalfa” University of Manitoba, July 1997
Wittenberg, Mueller, Borreani, and Patel apply as above.  Neither reference teach the addition of an enzyme with glucanase activity.  However, at the time of applicants’ filing, it was known that such a glucanase enzyme could be added to compositions in order to help with the breakdown of fungal cell walls.  Babji teaches that both the chitinase and glucanase enzymes can be used in order to facilitate the breakdown of fungal cell walls (Pages 19-21) as in instant Claim 9.
	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.  

Conclusion
All claims stand rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657